DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 24-38 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/04/2022, with respect to the rejection(s) of claims 24-38, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Nelson – US 7,230,546 B1) in view of Derrick et al. (Derrick – US 2008/0018459 A1) and Lemelson et al. (Lemelson – US 6,084,510).

As to claim 24, Nelson discloses a method of operating an incursion warning system for a work zone, the incursion warning system comprising: 
a plurality of sensor units (Nelson: Abstract, column 3 lines 17-30, column 8 lines 10-46, and FIG. 1 the incursion units 22a-22d: A series of incursion transceiver units 22a through 22d are depicted in FIG. 1 mounted to a series of safety icons, exemplified as traffic cones 16a through 16d. The incursion transceivers are depicted being utilized with traffic cones (or posts) as these are perhaps the most common forms of safety icons utilized for separating traffic from roadway crews. Each incursion transceiver unit 22 is preferably retained within a housing that is configured for being removably mounted to a traffic cone 16, or other safety icon) arranged about a perimeter of the work zone (Nelson: FIG. 1); and 
a plurality of alarm units (Nelson: FIG. 1 the incursion alert receiver 24 and the personal receiver 25) each comprising one or more of an audio, visual or haptic alarm operable to warn a workforce of a potential danger in response to a detected breach into the work zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or combinations thereof. Personal receiver 25 can be adapted to provide optical, auditory or vibratory signals to the wearer); 
the method comprising: 
establishing a geo-zone delimiting a geographical area that includes at least part of the work zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, and FIG. 1: a vehicle 18 is shown impacting traffic icon 16a, which may be considered as an incursion of the vehicle into the closed lane providing a safety zone for the roadway workers near construction area 20. Usually such incursions are the result of a driver being slightly off-course, however, an erratic or impaired driver may cross over and continue a course toward the construction crew); and 
a set of rules associated with the geo-zone (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: A code section 72 is configured as a means for generating a predetermined data or group code within the transmitted alert signal. The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1); 
deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone relative to the work zone; and 
wherein the instruction is derived in response to a change in a position of the alarm unit and/or the one or more other alarm units and/or one or more of the sensor units within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger).

Nelson does not explicitly disclose:
a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone relative to the work zone; and 
However, it has been known in the art of location tracking to implement a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone, as suggested by Derrick, which discloses a set of rules associated with the geo-zone (Derrick: and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307).
Therefore, in view of teachings by Nelson and Derrick, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the alert system of Nelson to include a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone, as suggested by Derrick. The motivation for this is to monitor locations of a tracking unit, e.g. the personal receiver, within a zone, e.g. the work zone.
Nelson and Derrick discloses a method implementing a set of rules for operating an alarm conditions in a work zone/predetermined area (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301), the combination of Nelson and Derrick  does not explicitly discloses a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone relative to the work zone.
However, it has been known in the art of information user an warning to implement a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone relative to the work zone, as suggested by Lemelson, which discloses a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone relative to the work zone (Lemelson: Abstract, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, 
Therefore, in view of teachings by Nelson and Derrick, and Lemelson it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the alert system of Nelson and Derrick to include implement a set of rules associated with the geo-zone and the method steps of deriving an instruction for one of the alarm units determined to be in the geo-zone from the set of rules based on a position of the alarm unit and a position(s) of one or more other alarm units determined to be within the geo-zone relative to the work zone, as suggested by Lemelson. The motivation for this is to provide information regarding about a location of a danger/emergency area to users.

As to claim 25, Nelson and Derrick, and Lemelson disclose the limitations of claim 24 further comprising the method according to claim 24, comprising selecting an alarm unit for which an instruction needs to be derived in response to any one of: a change in a position of the alarm unit (Lemelson: Abstract, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, ; a change in position of one or more other alarm units in the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307); and a status message from a sensor unit within the geo-zone indicative of a perimeter strike and/or breach (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: Other embodiments of the incursion detectors are contemplated, for example, an embodiment may be implemented in which the transmitted message may include a severity code in response to the extent of the impact being registered. Encoding of severity can provide .

As to claim 26, Nelson, Derrick and Lemelson disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the instruction is derived in response to a status message from a sensor unit within the geo-zone indicative of a perimeter strike and/or breach (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: Other embodiments of the incursion detectors are contemplated, for example, an embodiment may be implemented in which the transmitted message may include a severity code in response to the extent of the impact being registered. Encoding of severity can provide different forms of annunciation, for instance, in response to a backhoe working at the site gently bumping a traffic cone, as contrasted with a speeding vehicle overrunning a set of traffic cones as it careens toward a road Lemelson: column 8 lines 48-column 9 lines 2, and FIG. 1-6: The surveillance satellites 8 and surveillance aircraft/pilotless drones 10 may make use of standard video scanning techniques, infrared scanning techniques or other surveillance methods to search the earth for dangerous situations. Multiple surveillance satellites 8 may be used to cover large areas of the earth. Different camera types may be used including cameras adapted for wide area coverage and cameras able to focus on very small detailed areas and deliver pictures of those areas to ground based facilities. A great multiplicity of surveillance aircraft/drones 10 may be used with pilotless drones being particularly useful in surveying areas such as dense forest or remote geographic locations for problems that may threaten natural resources ); in which the instruction is transmitted to the alarm unit, and in which the alarm unit, in response to receiving the instructions operates its alarm (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Lemelson: Abstract, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: For each area, the message includes GPS coordinates of the area boundaries 142 along with a calculated danger index 144 for that particular area. Different coordinates and danger indices are transmitted for each of the areas for which a dangerous situation may exist. As discussed above, the warning devices 11 of FIG. 1 compare the calculated GPS location coordinates of individual warning devices with the received GPS boundary coordinates in successive sections of the broadcast .

As to claim 27, Nelson, Derrick and Lemelson disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the instruction is transmitted to the alarm unit to govern operation of the alarm unit within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307 and Lemelson: Abstract, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: For each area, the message includes GPS coordinates of the area boundaries 142 along with a calculated danger index 144 for that particular area. Different coordinates and danger indices are transmitted for each of the areas for which a dangerous situation may exist. As discussed above, the warning devices 11 of FIG. 1 compare the calculated GPS location coordinates of individual warning devices with the received GPS boundary coordinates in successive sections of the broadcast danger index message of FIG. 9. If a particular warning device 11 determines that it is located within the boundaries defined by the GPS coordinates corresponding to a particular area, then the warning device 11 will activate warning signals indicating the degree of danger as communicated via the danger index 144 in the broadcast danger index message 140).

As to claim 28 Nelson, Derrick and Lemelson disclose the limitations of claim 24 further comprising, the method according to claim 24, wherein the instruction is derived in response to a change in a position of the one or more other alarm units within the geo- zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307 and Lemelson: Abstract, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 Each warning device 11 will be able to determine in which particular coordinate sector it is located, and then generate the appropriate warning signal based on the received warning message and its own GPS coordinates).

As to claim 29, Nelson, Derrick and Lemelson disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the instruction is derived in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307 and Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 Each warning device 11 will be able to determine in which particular coordinate sector it is located, and then generate the appropriate warning signal based on the received warning message and its own GPS coordinates).

As to claim 30, Nelson, Derrick and Lemelson disclose the limitations of claim 24 further comprising the method according to claim 24, wherein the alarm unit is arranged to transmit a status message in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: the RTD includes a wireless/cellular transceiver. After a location determination has been made by the GPS engine or an internal microprocessor, the location information and information indicating the status of the RTD is sent over a terrestrial network, which is preferably a cellular network, as shown by cellular network 103. In order to be useful, each position location for the RTD needs to include an indication of the time for the location); and in which the instruction is derived in response to receipt of the status message (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307).

As to claim 31, Nelson, Derrick and Lemelson disclose the method of claim 24 further comprising the method according to claim 24, further comprising deriving, in response to a change in a position of the alarm unit and/or the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307), a second instruction for a second alarm unit within the geo-zone from the set of rules based on a position of the second alarm unit and a position(s) of other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the  Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation).

As to claim 32, Nelson, Derrick and Lemelson disclose the method of claim 31 further comprising the method according to claim 31, wherein the second instruction is derived in response to a change in a position of the alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and  Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation).

As to claim 33, Nelson, Derrick and Lemelson disclose the method of claim 31 further comprising the method according to claim 31, wherein the second instruction is derived in response to a change in a position of the one or more other alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the  Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation).

As to claim 34, Nelson, Derrick and Lemelson discloses all the incursion warning system for a work zone limitations as claimed that mirrors the method steps of operating an incursion warning system for a work zone in claim 24; thus, claim 34 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 24, and the details are as followings:
an incursion warning system for a work zone comprising:
a plurality of sensor units (Nelson: Abstract, column 3 lines 17-30, column 8 lines 10-46, and FIG. 1 the incursion units 22a-22d: A series of incursion transceiver units 22a through 22d arranged about a perimeter of the work zone (Nelson: FIG. 1);
a plurality of alarm units (Nelson: FIG. 1 the incursion alert receiver 24 and the personal receiver 25 and Lemelson: FIG. 7) each comprising one or more of an audio, visual or haptic alarm operable to warn a workforce of a potential danger in response to a detected breach into the work zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or combinations thereof. Personal receiver 25 can be adapted to provide optical, auditory or vibratory signals to the wearer); and
a control means including means to establish a geo-zone and an associated set of rules (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: A code section 72 is configured as a means for generating a predetermined data or group code within the transmitted alert signal. The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1 and Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation),
wherein:
the plurality of alarm units are positioned within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 8 lines 47-63, and FIG. 1: The area alerting receiver unit 24 is configured within this embodiment to annunciate area alerts to personnel in response to signals received on antenna 26. The area alerting receiver unit 24 may also be referred to herein as an area alert system or area alarm. Preferably, receiver unit 24 is supported on a base 28 which retains the unit above the ground for improved sound dissemination and increased light source visibility. Alerts may be annunciated as an audio output, signaling lights, physical output (i.e. "pop-up" flags), tactile output (haptic output), or combinations thereof. Personal receiver 25 can be adapted to provide optical, auditory or vibratory signals to the wearer); 
the control means is arranged to derive a first  instruction for a first of the plurality of alarm units within the geo-zone from the set of rules based on a position of the first alarm unit and a position of a second of the plurality of alarm units within the geo-zone relative to the work zone (Nelson: Abstract, column 7 lines 64 – column 8 lines 28, column 13 lines 13-column 14 lines 2, column 14 lines 30-52, FIG. 2-5 and FIG. 7-8: A code section 72 is configured as a means for generating a predetermined data or group code within the transmitted alert signal. The code provides information about the transmitting source such as a unit identifier, a unit type specifier, or a transmitter group designation to be encoded into the transmissions. These codes can facilitate the proper processing of signals by incursion receiver units, such as the personal receivers 25 shown in FIG. 1, Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307, and Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation); and
the first instruction is derived in response to a change in a position of the first alarm unit and/or the second alarm unit within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger, Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307, Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation).

As to claim 35, Nelson, Derrick and Lemelson disclose the method of claim 34 further comprising the system according to claim 34, wherein the control means uses the first instruction to govern operation of the first alarm unit within the geo-zone (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger, Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation).

As to claim 36, Nelson, Derrick and Lemelson disclose the method of claim 34 further comprising the system according to claim 34, wherein the control means is arranged to derive a second instruction for the second alarm unit within the geo-zone from the set of rules based on a position of the second alarm unit and/or a position of other ones of the plurality of alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], FIG. 1, and FIG. 4: A siren/speaker 323 may also be included in the device and controlled by microprocessor 301. Siren 323 is also used as part of the alarm system and can be activated to provide a high decibel audible alarm. This alarm can both warn those in the vicinity that the person being monitored has entered an exclusion zone or left an inclusion zone, and can aid the police in the location of the person being monitored. The siren can be activated automatically by the microprocessor as part of the alarm management system or can be activated remotely by sending a signal to the microprocessor using cellular transceiver 307 and Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation); the second instruction derived in response to a change in a position of the first alarm unit and/or other ones of the alarm units within the geo-zone (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer and Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation).

As to claim 37, Nelson, Derrick and Lemelson disclose the method of claim 36 further comprising the system according to claim 36, wherein the second instruction (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the rules for each wearer) is different from the first instruction (Nelson: Abstract, column 3 lines 37-51, column 6 lines 15-26, column 7 lines 64 – column 8 lines 28, column 9 lines 25-40, column 12 lines 36-column 13 lines 8, FIG. 2-5, and FIG. 7-8: Alerts are generated in response to impacts detected at the safety icons by an incursion detector and transmitted to one or more incursion receiver units which annunciate the alert with audio, lights, or tactile output to warn personnel of possibly impending danger and Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation).

As to claim 38, Nelson, Derrick and Lemelson disclose the method of claim 34 further comprising the system according to claim 34, wherein the alarm unit is arranged to transmit information in response to a change in a status of the first alarm unit (Derrick: Abstract, [0025]-[0026], [0037], [0043]-[0046], [0050]-[0055], [0065], [0074]-[0077], FIG. 1, and FIG. 4: The monitoring center is able to communicate with the remote tracking devices, the wearers of the remote tracking devices, and the officers, supervisors or administrators in charge of the persons wearing the RTDs. The monitoring center is also the repository for all the data collected from the RTDs and allows direct access to the data by the monitoring center employees and remote access by the administrators through the web application. The monitoring center also provides the mechanisms for establishing and modifying the operating parameters of the RTDs, including the Lemelson: Abstract, column 5 lines 35-52, column 8 lines 47-66, column 9 lines 16-57, column 10 lines 14-37, column 11 lines 45-column 12 lines 2, column 14 lines 47 – column 15 lines 16, FIG. 1-6, FIG. 9, and FIG. 21: Depending upon the location of the remotely located warning device, different degrees of danger exist relative to the nature of the dangerous situation as indicated by the received broadcast signals, and if, on one hand, the remotely located warning device be located within a geographic area defined as having a very high danger, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a very dangerous situation, whereas, if, on the other hand, the warning device be located in an area adjacent to a very dangerous situation, then that device will indicate via an audible, visual, vibratory or other warning device the existence of a less than very dangerous situation).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Johnson, JR et al., US 2015/0145686 A1, discloses system for providing real time locating and gas exposure monitoring.
Bailey, US 2018/0244292 A1, discloses collision protection and safety system for rail vehicles.
Schiffbauer et al., US 5,939,986, discloses mobile machine hazardous working zone warning system.
Byung-Wan et al. 2019 Robust Construction Safety System (RCSS) for Collision Accidents Prevention on Construction Sites.
Ruff et al. 2001 Application of radio-frequency identification systems to collision avoidance in metal/nonmetal mines.
Chan et al. 2020 Incorporating Worker Awareness in the Generation of Hazard Proximity Warnings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684